Citation Nr: 9917509	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-17 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred as a result of unauthorized medical treatment 
rendered at the St. Joseph's Hospital in Tampa, Florida, from 
June 22, 1996 to June 30, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant








ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1981 to March 
1982, from January 1991 to July 1991, and from March 1993 to 
September 1994.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating action initially taken by the Department of 
Veterans Affairs (VA) Medical Center in Bay Pines, the claim 
for which was handled by the VA Regional Office (RO) in St. 
Petersburg.

The Board remanded the case in November 1998.  

During the course of the current appeal, the veteran changed 
her residence to Philadelphia.  Control of the case is now 
with the VA Regional Office and Insurance Center (RO&IC) in 
Philadelphia. 

The appellant provided testimony at a personal hearing held 
before the undersigned Member of the Board at the RO&IC in 
May 1999, of which a transcript is of record.

Service connection is in effect for bronchial asthma with 
tracheotomy, rated as 60 percent disabling; and vocal chord 
dysfunction, rated as 10 percent disabling.  The veteran has 
been participating in Chapter 31 benefits.



While the case in remand status on the issue shown on the 
cover of this decision, in a rating action in January 1999, a 
total (100 percent) rating based on individual 
unemployability due to service-connected disabilities was 
granted from January 1, 1996.  Associated therewith was a 
grant of entitlement to Chapter 35 benefits.  The veteran 
subsequently indicated that she was fully satisfied with that 
determination.


FINDINGS OF FACT

1.  Service connection is in effect for bronchial asthma with 
tracheotomy, rated as 60 percent disabling; and vocal chord 
dysfunction, rated as 10 percent disabling; the veteran is in 
receipt of a total rating based on individual unemployability 
due to service-connected disabilities. 

2.  The June 1996 private care was for treatment of what 
appeared to be a serious, possibly life-threatening disorder 
directly related to recurrent service-connected bronchial 
asthma and associated problems, all of which may be 
reasonably construed as an emergency.  

3.  Evidence and medical opinion establishes a reasonable 
probability that the June 1996 care, required while the 
veteran was away from home participating in Chapter 31 
benefits, was under circumstances for which immediately 
adequate VA facilities have not been demonstrated to have 
been reasonably and feasibly available; and in any event, an 
attempt to use VA facilities beforehand would have been 
impractical.  


CONCLUSION OF LAW

The criteria for reimbursement of the cost of unauthorized 
medical expenses incurred as a result of treatment rendered 
at the St. Joseph's Hospital in Tampa, Florida, from June 22, 
1996 to June 30, 1996, have been met.  38 U.S.C.A. § 1728 
(West 1991 & Supp. 1999); 38 C.F.R. § 17.120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

From the outset, the Board would note that it has clear 
jurisdictional authority within laws and regulations on the 
issue at hand.  See, i.e., 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.101, and other guidelines as cited in Zimick v. West, 11 
Vet. App. 458 (1998); see also, Webb v. Brown, 7 Vet. App. 
122 (1994)].  

The United States Court of Appeals for Veterans Claims 
(Court) has held that although the decision to authorize such 
non-VA care or not is discretional within VA and the 
Secretary under cited provisions, the right of a veteran to 
appeal thereon is basic.  See Zimick at 48.

Legislation providing for medical treatment benefits to 
veterans contemplates that Government facilities, which are 
especially maintained for that purpose at considerable 
expense, shall be used to the fullest extent possible. 38 
U.S.C.A. § 1703 (West 1991).  

There are, however, regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private medical facilities under certain 
circumstances.

It is noteworthy the Court has also held that the Secretary's 
authority to contract with private agencies or persons (i.e., 
hospitals) for such necessary services is broad under 38 
U.S.C.A. § 513.  See Zimick, supra, at 51.  As identified by 
the Court, the standard used to assess whether the 
Secretary's discretion to authorize or not was used 
judiciously in any given case is whether it was "arbitrary, 
capricious, an abuse of discretion or not otherwise in 
accordance with law".  See Malone v. Gober, 10 Vet. App. 539, 
543 (1997).

The provisions of 38 U.S.C.A. § 1703, as also further 
implemented in 38 C.F.R. §§ 17.52, 17.53, 17.54, etc., 
provide for hospital care and medical services in non-VA 
facilities under certain circumstances.  Such care must be 
authorized in advance.  

However, there are totally separate provisions available for 
circumstances when there is no prior authorization or it has 
not been requested, and reimbursement of the expenses of such 
care is requested, as in this case.  

Veterans entitled to hospital care or medical services may be 
reimbursed (or payment made, under specific circumstances on 
their behalf to another facility, etc.), under certain 
circumstances for the reasonable value of such care or 
services for which such veterans have made payment from 
sources other than VA.  

The circumstances set forth under the law [38 U.S.C.A. § 1728 
(West 1991 & Supp. 1999); 38 C.F.R. § 17.120 (1998)] are 
specific, and include the following:

(1)  Such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health;

(2)  Such care or services were rendered 
to a veteran in need thereof:

	(A) for an adjudicated service-
connected disability;

	(B) for a nonservice-connected 
disability associated with and held to be 
aggravating a service-connected 
disability;

	(C) for any disability of a veteran 
who has a total disability permanent in 
nature from a service-connected 
disability, or

	(D) for any illness, injury or 
dental condition in the case of a veteran 
who is 

(1) a participant in a vocational 
rehabilitation program; and 

(2) medically determined to have been in 
need of care or treatment to make 
possible such veteran's entrance into a 
course of training, or prevent 
interruption of a course of training, or 
hasten the return to a course of training 
which was interrupted because of such 
illness, etc.; and

(3)  VA or other federal facilities were 
not feasibly available, and an attempt to 
use them beforehand would not have been 
reasonable, sound, wise or practical.  

The Court has also held that the law, with respect to 
reimbursement for unauthorized medical treatment requires 
that each criterion must be met to prevail in a claim for 
reimbursement.  See Hayes v. Brown, 6 Vet. App. 66 (1993), 
Parker v. Brown, 7 Vet. App. 116, 119 (1994).  

The Court has also described the various impacting factors 
which must be taken into account in a determination as to 
whether an attempt to use VA facilities would have been 
"reasonable, sound, wise or practical" as contemplated under 
the aforecited statute.  See Hennessey v. Brown, 7 Vet. App. 
143, 147 (1994); Cotton v. Brown, 7 Vet. App. 325, 328 
(1995).  

However, these and the other elements of medical emergency 
and feasible availability of VA facilities are cumulative 
criteria rather than independent bases for consideration of 
reimbursement.  See, e.g., Malone v. Gober, 10 Vet. App. 539, 
543 (1997); Cotton v. Brown, op. cit.; Argo v. Derwinski, 2 
Vet. App. 509, 510 (1992).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See, i.e., 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  

The Court has admonished VA not to substitute its judgment 
for that of a medical expert.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

Factual Background

Of record are numerous reports of the care received by the 
veteran for recurrent asthma attacks.  For the most part, 
records show that she has gone immediately to the local VA 
medical center for these attacks which are usually severe and 
require immediate intubation and other treatment.  In 
addition to significant breathing problems, the stress of the 
event and possibly the steroid medications required for the 
asthma, have been shown to cause some possible seizure 
activity on occasion.  Symptoms usually involved severe 
respiratory distress; treatment also requires immediate 
intubation which in turn necessitates heavy sedation.

In June 1996, according to her testimony, the veteran was 
attending Hillsborough Community College in Tampa as part of 
her Chapter 31 participation.  When she developed a severe 
asthma reaction and was unable to breathe, a student in her 
class drove her to the nearest hospital, which happened to be 
about two blocks away and located at the end of the school 
they were both attending.  The veteran has indicated that the 
nearest VA facility was probably 10 miles away from the 
school and all the way across town and through traffic, and 
would have taken 15-20 minutes to get there, even if the 
driver had known the route, which she did not.  

The veteran further testified that she had then been heavily 
sedated for a period of 5 days, and even after that, it 
usually takes about 48 hours to recover from the intubation.  
She stated that as soon as she was able to do so, she told 
the private facility to notify VA which they did to her 
knowledge.  The veteran also testified that she had also been 
told by her Vocational and Rehabilitation counselor that 
while attending classes under that program, she would be 
entitled to go to a civilian hospital.  She indicated that in 
that relative brief period of time, she had had recurrent 
problems and ended up being intubated 5 times, all of which 
were at VA except the one time herein in issue.  

The veteran noted that when she is home, she is very close to 
the VA facility and is able to get there without difficulty, 
but when she is attending school, it is somewhat a different 
matter.  She also mentioned the problems communicating as a 
result of the vocal cord problems for which she also has 
service connection, particularly when undergoing the 
remainder of the treatment for the asthma.  She also noted 
that in association with a number of these asthma episodes, 
she has been thought to have had an embolus, all of which 
makes the episodes even more frightening and seemingly 
emergent in nature for everyone concerned.

The complete treatment records for the private care herein 
concerned substantiates the assertions as to the 
circumstances of the incident as, and to which, the veteran 
testified.  When admitted to St. Joseph's Hospital, she had 
acute bronchospasm and had a grand mal seizure in the 
emergency room requiring securing control.  She was admitted 
to the intensive care unit, at which point she was "loaded" 
with Dilantin.  It was noted that she also had a history of 
pulmonary emboli so she was maintained on Coumadin as well 
while heavily sedated and given steroids.  While still 
hospitalized, but doing better and with symptoms under 
relative control, she was discharged after someone broke into 
her house.  The hospital report noted examiners opined that 
the seizures had occurred at times she was in respiratory 
compromise and may have been precipitated by theophylline 
containing compounds given for the asthma. 

After release from St. Joseph's Hospital the veteran was 
quickly rehospitalized by VA for similar episodes and 
underwent a tracheotomy during VA hospitalization in August 
1996.  She had a downsizing thereof on a subsequent VA 
hospitalization in September 1996.  

In relation to the period immediately following the private 
care in question, a 100 percent rating based on the need for 
convalescence was assigned in a rating action in December 
1996, effective from August 6, 1996 to October 31, 1996.


Analysis

Initially, the Board finds that the veteran's claim for 
payment for treatment rendered at the St. Joseph's Hospital 
in Tampa, Florida, from June 22, 1996 to June 30, 1996, is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Given the circumstances and current data of record, the Board 
is satisfied that sufficient and adequate evidence is in the 
file for an equitable disposition of the case, and 
accordingly, VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

With regard to unauthorized medical expense cases, the Board 
would note from the start that the Court had directly 
addressed reimbursement cases from the standpoint that while 
all facets of the criteria must be met, that nonetheless, the 
criteria are cumulative in nature.  See Malone v. Gober, Argo 
v. Derwinski, and Cotton v. Brown cases, op. cit.

Moreover, the Board is also both cognizant and mindful of the 
fact that the Court has clearly held in Malone that the Board 
has both an affirmative mandate and concomitant authority to 
reach some sort of an equitable accommodation in situations 
such as this.   

Thus, since the veteran meets all other requirements, there 
are basically only two final questions to be resolved, 
namely, was her situation an emergency, and was there a 
reasonably feasible VA facility which could handle the 
medical question as contemplated within the scope of 
pertinent regulatory guidelines.

The first issue to be resolved is whether the herein 
concerned circumstances constituted an emergency.  The Board 
finds that there is every reasonable basis for finding in the 
affirmative.  

The veteran has a history of numerous severe bouts of asthma 
requiring aggressive and vigorous therapy including steroids, 
intubation, etc., both before and since the episode in 
question.  At the time of this incident, she was attending 
class as part of Chapter 31 benefits and in unfamiliar 
surroundings.  The descriptions of both this incident and 
others clearly similar in nature are somewhat frightening, 
and must certainly be so to the person experiencing them.  

It is noteworthy that the veteran has service connection for 
bronchial asthma as well as vocal cord problems, rated as 60 
and 10 percent disabling, respectively.  She is also rated as 
totally disabled due to individual unemployability due to 
service-connected disabilities.  [Parenthetically, it is 
noted that she also received a temporary total rating almost 
immediately after the incident in question for convalescence 
following a serious recurrence of the breathing problems 
requiring tracheotomy.  On those occasions, she was able to 
get to the VA medical center for care.]

Thus, what undoubtedly appeared to be an emergency to the 
veteran, who was not in her usual surroundings but attending 
Chapter 31 classes, certainly must have appeared to be so to 
those around her at school, not the least of whom was the 
classmate who drove her to the private hospital.  They were 
given instructions to the nearest facility, namely a private 
hospital within two blocks of the school and at the edge of 
the school property.  In that regard, whether it was or was 
not an emergency is certainly subject to genuine concern and 
clearly merits an interpretation in the manner more favorable 
as it relates to the veteran.


Abundantly supportive of this assessment are the specific, 
direct, detailed, annotated opinions and observations 
rendered by more than one physician at the time of the care, 
including the veteran's respiratory distress and general 
crisis-like appearance at admission, the grand mal seizure 
which soon followed (and may have been due to the use of 
medication for the asthma), etc.  

The evidence is equally clear that the veteran was 
immediately sedated for the intubation, and remained in a 
significantly sedated  and "out of it" state as part of the 
therapy for some days thereafter.  That the veteran's care 
was emergent and that her condition was such that she needed 
to remain at that private facility for the brief period in 
June is apparent.  Soon thereafter, as she had on numerous 
occasions in the past, when she had a similar episode, she 
was indeed able to go to a VA facility.   

Since all involved in this claim except VA seem to have 
perceived it as an emergency, it is that perception that is 
paramount under these circumstances.

By any definition, whether objective or subjective in nature, 
the Board finds that the veteran's care at the St. Joseph's 
Hospital in Tampa, Florida, from June 22, 1996 to June 30, 
199 must be considered reasonable and clearly within the 
contextual definition of an "emergency".  There is no sound 
basis for concluding that the veteran should have been 
expected to go to the VA medical center.  It is also noted 
that the veteran was apparently in no condition to drive 
herself, and was driven to the nearest facility, as directed 
by all who were asked as to the availability of emergency 
facilities, by a classmate who was even less familiar with 
the area.

This conclusion is entirely consistent with the Court's 
admonitions to look for and find an equitable, infinitely 
responsible, accommodation for the seriously ill and badly 
disabled veteran's problems and is in concert with both the 
spirit and letter of the pertinent regulations relating 
thereto.  

Accordingly, VA is obligated to provide payment for medical 
expenses incurred in connection with the veteran's 
unauthorized private medical care at the St. Joseph's 
Hospital in Tampa, Florida, from June 22, 1996 to June 30, 
1996, pursuant to the provisions of 38 U.S.C.A. § 1728.


ORDER

Payment of the cost of unauthorized medical expenses incurred 
as a result of treatment rendered at the St. Joseph's 
Hospital in Tampa, Florida, from June 22, 1996 to June 30, 
1996, is granted, subject to the regulations pertaining to 
the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

